IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-40707
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

VICENTE PEREZ-PEREZ,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. B-01-CR-73-1
                       --------------------
                          April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     The Assistant Federal Public Defenders (AFPDs) appointed to

represent Vicente Perez-Perez have filed a motion to withdraw

from representation of Perez and a brief as required by Anders v.

California, 386 U.S. 738 (1967).   Perez has not filed a response.

Our independent review of the brief and the record discloses no

nonfrivolous issue.    Accordingly, the APPDs’ motion to withdraw

is GRANTED; the AFPDs are excused from further responsibilities

herein and the APPEAL IS DISMISSED.    See 5TH CIR. R. 42.2.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.